U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 13, 2007 EMERITUS CORPORATION (Exact name of registrant as specified in charter) Washington 1-14012 91-1605464 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3131 Elliott Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices) (Zip Code) (206) 298-2909 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 13, 2007, the Board of Directors of Emeritus Corporation (the "Company") approved an amendment to the Amended and Restated Bylaws of the Company. The amendment to the Amended and Restated Bylaws of the Company amended Section 6 of the Company's bylaws to clarify the authority of the Company to issue shares of stock without certificates in accordance with Washington law. The amendment to the Amended and Restated Bylaws of the Company is effective as of November 13, 2007.The foregoing description of the amendment to the Company's bylaws is qualified in its entirety by reference to the full text of the Amended and Restated Bylaws of Emeritus Corporation, a copy of which was filed with Emeritus's registration statement on Form S-1 (File No. 1-14012) on March 29, 1996 and incorporated herein by reference, the First Amendment to the Amended and Restated Bylaws of Emeritus Corporation dated May 30, 2007 attached as Exhibit 3.1 to Emeritus's Current Report on Form 8-K filed June 1, 2007 and incorporated herein by reference, and the full text of the Second Amendment to the Amended and Restated Bylawsof the Company attached as Exhibit 3.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01Financial Statement and Exhibits. (d)Exhibits Exhibit No.Description 3.1 Second Amendment to the Amended and Restated Bylaws of Emeritus Corporation dated November 13, 2007 [The rest of this page is intentionally left blank] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. November 15, 2007 EMERITUS CORPORATION By: /s/ RAYMOND R. BRANDSTROM Raymond R. Brandstrom Executive Vice President—Finance, Chief Financial Officer and Secretary INDEX TO EXHIBITS Exhibit No.Description 3.1 Second Amendment to the Amended and Restated Bylaws of Emeritus Corporation dated November 13, 2007. Exhibit 3.1 SECOND AMENDMENT TO THE AMENDED AND RESTATED BYLAWS OF EMERITUS CORPORATION Section 6 of the Amended and Restated Bylaws of Emeritus Corporation's is hereby amended and restated in its entirety to read as follows: "SECTION 6. CERTIFICATES FOR SHARES AND THEIR TRANSFER 6.1Issuance of Shares No shares of the corporation shall be issued unless authorized by the Board, or by a committee designated by the Board to the extent such committee is empowered to do so. 6.2Certificates for Shares; Shares Without Certificates. Certificates representing shares of the corporation shall be signed, either manually or in facsimile, by the President or any Vice President and by the Treasurer or any Assistant Treasurer or the Secretary or any Assistant Secretary and shall include on their face written notice of any restrictions which may be imposed on the transferability of such shares.All certificates shall be consecutively numbered or otherwise identified.Notwithstanding the foregoing, the Board may authorize the issuance of some or all of the shares of any or all of the corporation’s classes or series without certificates.
